              IN THE UNITED STATES DISTRICT COURT · FOR .
                  THE SOUTHERN DISTRICT OF GEORGIA
                          SAVANNAH DIVISION    • ~,; , i _ IR         ·   ~-   Ill
                                                                                              t I 2: l•, 3
                                                                                             p·i

EDDIE PRINCE ROBINSON , I I I ,                                       ~   ="KQ:_____
                                                                           SJ. u1 "    ~-   or GA.
         Plaintiff ,

v.                                                          CASE NO . CV416 - 179

CORIZON HEALTH , INC. ; JOSEPH
MOYSE , M.D. ; CARL FAULKS ,
M. D.; and JOHN DOES 1- 99 ;

       Defendants .


                                      0 RD ER

       Before       the     Court     is       the        parties '       Stipulation                   to

Dismiss With Prejudice Defendants Corizon Heal th ,                                         Inc .     and

Carl   Faulks ,     M. D.    (Doc .   73 . )    Pursuant         to       Federal            Rule of

Civil Procedure 41 (a) (1) (A) (ii) , a plaintiff may dismiss an

action by filing " a stipulation of dismissal signed by all

parties      who     have     appeared. "            As     requested ,              Plaintiff ' s

claims      against       Defenda n ts     Corizon          Health ,           Inc .        and     Carl

Faul ks ,   M. D.   are DISMISSED WITH PREJUDICE wi th each party

to bear its own costs and attorneys '                       fees .

       SO ORDERED this          /8~ay          of July 2019 .



                                               WILLIAM T . MOORE , ~
                                               UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF GEORGIA
